DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 08/22/2022. Claims 1, 8, 10-11, and 13 are currently amended. Claim 4 is canceled. Claim 21 is newly added. Claims 1-3 and 5-21 are pending review in this action. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's cancellation of Claim 4. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claims 1 and 11. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the porous polymer separator body" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the porous polymeric separator body” in line 2, however, it is unclear if "the porous polymer separator body" is referring to “the porous polymeric separator body” or an entirely different component. The examiner notes that for purposes of examination, "the porous polymer separator body" will be considered to mean “the porous polymeric separator body”. Claims 2-3 and 5-10 are also rejected due to their dependency upon Claim 1.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 8-10 recite the limitation "the separator body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the porous polymeric separator body” in line 2, however, it is unclear if "the separator body" is referring to “the porous polymeric separator body” or an entirely different component. The examiner notes that for purposes of examination, "the separator body" will be considered to mean “the porous polymeric separator body”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0309860 A1) in view of Kim et al. (US 2020/0153067 A1) and Albano et al. (US 2020/0373552 A1).
The examiner notes that the Assignee of Huang (US 2012/0309860 A1) is the Applicant of the instant application, however due to the prior publish date, Huang qualifies as prior art.
In Regards to Claim 1:
Huang discloses a separator (18) for a lithium-ion battery comprising: a porous polymeric separator body (thin-film polymer separator) having an anode side (negative-side major face surface, 40) and a cathode side (positive-side major face surface, 42) (Figure 2, [0022, 0039, 0041]). Huang further discloses that a cathode-compatible material (positive electrode, 16) is applied to the cathode side (positive-side major face surface, 42), wherein the cathode-compatible material (positive electrode, 16) comprises a polymeric binder and a lithium-based active material, and the cathode-compatible material (positive electrode, 16) is in direct contact with the porous polymer separator body (thin-film polymer separator) such that the polymeric binder of the cathode-compatible material (positive electrode, 16) is in direct contact with the porous polymeric separator body (thin-film polymer separator) (Figure 2, [0041, 0044]). Huang further discloses that an anode-compatible material (negative electrode, 14) is applied to the anode side (negative-side major face surface, 40), wherein the anode-compatible material (negative electrode, 14) comprises a polymeric binder and a lithium host material, and the anode-compatible material (negative electrode, 14) is in direct contact with the porous polymer separator body (thin-film polymer separator) such that the polymeric binder of the anode-compatible material (negative electrode, 14) is in direct contact with the porous polymeric separator body (thin-film polymer separator) (Figure 2, [0041, 0043]). Huang further discloses that the lithium-based active material of the cathode-compatible material (positive electrode, 16) may be selected from a group which includes a layered lithium transition metal oxide, a spinel lithium transition metal oxide, a lithium polyanion, lithium iron phosphate (LiFePO4), or lithium fluorophosphate (Li2FePO4F), lithium nickel oxide (LiNiO2), lithium aluminum manganese oxide (LixAlyMn1-yO2) or a mixture of any of these materials [0044]. Huang further discloses that the lithium host material of the anode-compatible material (negative electrode, 14) may be graphite [0043].
Huang is deficient in disclosing 1) that the cathode compatible material comprises one or more of lithium aluminum titanium phosphate (LATP) particles, lithium lanthanum titanate (LLTO) particles, lithium aluminum germanium phosphate (LAGP) particles, and lithium superionic conductor (LISICON) particles, and 2) that the anode compatible material comprises lithium lanthanum zirconium oxide (LLZO) particles.
	Regarding 1), Kim discloses a metal-air battery (cell, 100) which comprises a cathode (120) and an anode (130) with an electrolyte layer (140) therebetween (Figure 2, [0046]). Kim further teaches that a composite conductive material may be used in an electrode, wherein the composite conductive material may be selected from a group which includes lithium nickel oxide,  lithium lanthanum titanate (LLTO), and lithium aluminum titanium phosphate (LATP) [0023].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode-compatible material, lithium lanthanum titanate (LLTO), as it is known in the art as equivalent to lithium nickel oxide for use in an electrode for a battery, as taught by Kim. By doing so, the limitation of Claim 1 requiring that the cathode compatible material comprises one or more of lithium aluminum titanium phosphate (LATP) particles, lithium lanthanum titanate (LLTO) particles, lithium aluminum germanium phosphate (LAGP) particles, and lithium superionic conductor (LISICON) particles, is met.
	Regarding 2), Albano discloses a solid state electrode for a lithium ion battery wherein a slurry of active materials are cast onto a three-dimensional film and dried (Figure 1, [0003, 0005]). Albano further discloses that the active materials for the slurry may be selected from a group which includes graphite and lithium lanthanum zirconium oxide (LLZO) [0012]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode compatible material, lithium lanthanum zirconium oxide (LLZO), as it is known in the art to be an equivalent to graphite for use in an electrode for a lithium ion battery, as taught by Albano. By doing so, all of the limitations of Claim 1 have been met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Huang as modified by Kim and Albano discloses the separator of Claim 1 as set forth above. Huang further discloses that the polymeric binder of the cathode-compatible material (positive electrode, 16) may be polyvinylidene fluoride (PVDF) [0043-0044]. Thus, all of the limitations of Claim 2 are met.

In Regards to Claim 8 (Dependent Upon Claim 1):
Huang as modified by Kim and Albano discloses the separator of Claim 1 as set forth above. As detailed above in the rejection of Claim 1, there is no intervening layer between each of the cathode-compatible material (positive electrode, 16) and the anode-compatible material (negative electrode, 14) with the porous polymeric separator body (thin-film polymer separator), and upon modification the cathode-compatible material (positive electrode, 16) consists of the polymeric binder and lithium lanthanum titanate (LLTO), and the anode-compatible material (negative electrode, 14) consists of lithium lanthanum zirconium oxide (LLZO) and the polymeric binder. 
Though Huang is deficient in disclosing that the separator body comprises one or more of polyethylene and polypropylene, Huang teaches that conventional porous polymeric separators are comprised of polyolefins such as polyethylene and/or polypropylene [0005], thus it would be obvious to one of ordinary skill in the art to select for the material of the separator body either one of or a mixture of polyethylene and polypropylene, as they are known in the art as common materials for use as porous polymeric separators, as taught by Huang. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 1):
Huang as modified by Kim and Albano discloses the separator of Claim 1 as set forth above. Huang further discloses that the separator body has a porosity (void volume) between 20% to 80% [0022]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 1):
Huang as modified by Kim and Albano discloses the separator of Claim 1 as set forth above. Huang further discloses that the separator body (thin-film polymer separator) has a final thickness of about 20 µm to about 50 µm [0024]. 
One of ordinary skill in the art at the time of the filing of the invention would find obvious to select for a thickness of the separator body, a thickness of 19 µm, as it is only 1 µm different than the lower bound of “about 20 µm”, and thus represents only ~3% of the entire range spanning 30 µm. By doing so, all of the limitations of Claim 10 are met.
In Regards to Claim 11:
Huang discloses a lithium battery cell (12), comprising: an electrolyte; an anode (negative electrode, 14, and negative-side metallic current collector, 20) disposed within the electrolyte; a cathode (positive electrode, 16, and positive-side metallic current collector, 24) disposed within the electrolyte; and a separator (18) disposed within the electrolyte between the anode (negative electrode, 14, and negative-side metallic current collector, 20) and the cathode (positive electrode, 16, and positive-side metallic current collector, 24) (Figure 2, [0040]). Huang further discloses that the separator (18) includes: a porous polymeric separator body (thin-film polymer separator) having an anode side (negative-side major face surface, 40) and a cathode side (positive-side major face surface, 42) (Figure 2, [0022, 0039, 0041]). Huang further discloses that a cathode-compatible material (positive electrode, 16) is applied to the cathode side (positive-side major face surface, 42), wherein the cathode-compatible material (positive electrode, 16) comprises a polymeric binder and a lithium-based active material, and the cathode-compatible material (positive electrode, 16) is in direct contact with the porous polymer separator body (thin-film polymer separator) such that the polymeric binder of the cathode-compatible material (positive electrode, 16) is in direct contact with the porous polymeric separator body (thin-film polymer separator) (Figure 2, [0041, 0044]). Huang further discloses that an anode-compatible material (negative electrode, 14) is applied to the anode side (negative-side major face surface, 40), wherein the anode-compatible material (negative electrode, 14) comprises a polymeric binder and a lithium host material, and the anode-compatible material (negative electrode, 14) is in direct contact with the porous polymer separator body (thin-film polymer separator) such that the polymeric binder of the anode-compatible material (negative electrode, 14) is in direct contact with the porous polymeric separator body (thin-film polymer separator) (Figure 2, [0041, 0043]). Huang further discloses that the lithium-based active material of the cathode-compatible material (positive electrode, 16) may be selected from a group which includes a layered lithium transition metal oxide, a spinel lithium transition metal oxide, a lithium polyanion, lithium iron phosphate (LiFePO4), or lithium fluorophosphate (Li2FePO4F), lithium nickel oxide (LiNiO2), lithium aluminum manganese oxide (LixAlyMn1-yO2) or a mixture of any of these materials [0044]. Huang further discloses that the lithium host material of the anode-compatible material (negative electrode, 14) may be graphite [0043].
Huang is deficient in disclosing 1) that the cathode compatible material comprises one or more of lithium aluminum titanium phosphate (LATP) particles, lithium lanthanum titanate (LLTO) particles, lithium aluminum germanium phosphate (LAGP) particles, and lithium superionic conductor (LISICON) particles, and 2) that the anode compatible material comprises lithium lanthanum zirconium oxide (LLZO) particles.
	Regarding 1), Kim discloses a metal-air battery (cell, 100) which comprises a cathode (120) and an anode (130) with an electrolyte layer (140) therebetween (Figure 2, [0046]). Kim further teaches that a composite conductive material may be used in an electrode, wherein the composite conductive material may be selected from a group which includes lithium nickel oxide,  lithium lanthanum titanate (LLTO), and lithium aluminum titanium phosphate (LATP) [0023].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode-compatible material, lithium lanthanum titanate (LLTO), as it is known in the art as equivalent to lithium nickel oxide for use in an electrode for a battery, as taught by Kim. By doing so, the limitation of Claim 11 requiring that the cathode compatible material comprises one or more of lithium aluminum titanium phosphate (LATP) particles, lithium lanthanum titanate (LLTO) particles, lithium aluminum germanium phosphate (LAGP) particles, and lithium superionic conductor (LISICON) particles, is met.
	Regarding 2), Albano discloses a solid state electrode for a lithium ion battery wherein a slurry of active materials are cast onto a three-dimensional film and dried (Figure 1, [0003, 0005]). Albano further discloses that the active materials for the slurry may be selected from a group which includes graphite and lithium lanthanum zirconium oxide (LLZO) [0012]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the anode compatible material, lithium lanthanum zirconium oxide (LLZO), as it is known in the art to be an equivalent to graphite for use in an electrode for a lithium ion battery, as taught by Albano. By doing so, all of the limitations of Claim 11 have been met.
In Regards to Claim 13 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. As detailed above in the rejection of Claim 11, there is no intervening layer between each of the cathode-compatible material (positive electrode, 16) and the anode-compatible material (negative electrode, 14) with the porous polymeric separator body (thin-film polymer separator), and upon modification the cathode-compatible material (positive electrode, 16) consists of the polymeric binder and lithium lanthanum titanate (LLTO), and the anode-compatible material (negative electrode, 14) consists of lithium lanthanum zirconium oxide (LLZO) and the polymeric binder. Huang further discloses that the electrolyte is a liquid electrolyte [0040]. Therefore, all of the limitations of Claim 13 are met.
In Regards to Claim 17 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. Huang further discloses that the lithium-based active material of the cathode-compatible material (positive electrode, 16) may be selected from a group which includes lithium iron phosphate (LiFePO4) [0044]. Therefore, all of the limitations of Claim 17 are met. 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0309860 A1) as modified by Kim et al. (US 2020/0153067 A1) and Albano et al. (US 2020/0373552 A1), as applied to Claims 1 and 11 above, and further in view of Ansari et al. (US 2019/0348658 A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Huang as modified by Kim and Albano discloses the separator of Claim 1 as set forth above. Huang further discloses that the polymeric binder of the anode-compatible material (negative electrode, 14) may be polyvinylidene fluoride (PVDF) [0043].
Huang is deficient in disclosing that the polymeric binder of the anode-compatible material comprises polyvinylpyrrolidone (PVP).
	Ansari discloses a separator which may include a binder [0053]. Ansari further discloses that the binder may be selected from a group including polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) [0053].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the polymeric binder of the anode-compatible material of Huang, polyvinylpyrrolidone (PVP), as it is a known equivalent to polyvinylidene fluoride (PVDF) in the art for use as a polymeric binder in separators, as taught by Ansari. By doing so, all of the limitations of Claim 3 are met.
In Regards to Claim 12 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. Huang further discloses that the polymeric binder of the cathode-compatible material (positive electrode, 16) and the anode-compatible material (negative electrode, 14) may be polyvinylidene fluoride (PVDF) [0043-0044].
Huang is deficient in disclosing that the polymeric binder of the anode-compatible material comprises polyvinylpyrrolidone (PVP).
	Ansari discloses a separator which may include a binder [0053]. Ansari further discloses that the binder may be selected from a group including polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) [0053].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the polymeric binder of the anode-compatible material of Huang, polyvinylpyrrolidone (PVP), as it is a known equivalent to polyvinylidene fluoride (PVDF) in the art for use as a polymeric binder in separators, as taught by Ansari. By doing so, all of the limitations of Claim 12 are met.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0309860 A1) as modified by Kim et al. (US 2020/0153067 A1) and Albano et al. (US 2020/0373552 A1), as applied to Claims 1 and 11 above, and further in view of Ledwoch et al. (US 2018/0287134 A1).
In Regards to Claim 5 (Dependent Upon Claim 1):
Huang as modified by Kim and Albano discloses the separator of Claim 1 as set forth above. 
Huang is silent to the weight percent of the polymeric binder in the cathode-compatible material (positive electrode, 16) and the anode-compatible material (negative electrode, 14).
Ledwoch discloses a composite electrode comprising a conductive matrix including an electrically conductive material and a binder [0018]. Ledwoch further discloses that the binder may be selected from a group including polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) [0059]. Ledwoch further discloses that the binder may be included in an amount of about 1-30 wt.% [0059].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the amount of the polymeric binder of Huang, an amount of about 1-30 wt.%, as it is known to use polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) in such an amount within a layer for a battery, as taught by Ledwoch. By doing so, all of the limitations of Claim 5 are met.
In Regards to Claim 14 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. 
Huang is silent to the weight percent of the polymeric binder in the cathode-compatible material (positive electrode, 16) and the anode-compatible material (negative electrode, 14).
Ledwoch discloses a composite electrode comprising a conductive matrix including an electrically conductive material and a binder [0018]. Ledwoch further discloses that the binder may be selected from a group including polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) [0059]. Ledwoch further discloses that the binder may be included in an amount of about 1-30 wt.% [0059].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the amount of the polymeric binder of Huang, an amount of about 1-30 wt.%, as it is known to use polyvinylidene fluoride (PVDF) and polyvinylpyrrolidone (PVP) in such an amount within a layer for a battery, as taught by Ledwoch. By doing so, all of the limitations of Claim 14 are met.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0309860 A1) as modified by Kim et al. (US 2020/0153067 A1) and Albano et al. (US 2020/0373552 A1), as applied to Claims 1 and 11 above, with evidentiary support from Sigma-Aldrich (Lithium lanthanum titanate (LLTO) Specification Page)). 
In Regards to Claim 6 (Dependent Upon Claim 1):
Huang as modified by Kim and Albano discloses the separator of Claim 1 as set forth above. Albano further discloses that the lithium lanthanum zirconium oxide (LLZO) particles may have a size between 1 µm and 400 nm [0012]. 
Though both Huang and Kim are silent to the size of the lithium lanthanum titanate (LLTO) particles, the skilled artisan would appreciate that the lithium lanthanum titanate (LLTO) particles of modified Huang could be selected to have an average particle size of between 10 nm to 10 µm, as a common size for lithium lanthanum titanate (LLTO) to be manufactured in is between 1 µm and 2 µm, as disclosed by Sigma-Aldrich.
Thus, upon the above selection, all of the limitations of Claim 6 are met.
In Regards to Claim 15 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. Albano further discloses that the lithium lanthanum zirconium oxide (LLZO) particles may have a size between 1 µm and 400 nm [0012]. 
Though both Huang and Kim are silent to the size of the lithium lanthanum titanate (LLTO) particles, the skilled artisan would appreciate that the lithium lanthanum titanate (LLTO) particles of modified Huang could be selected to have an average particle size of between 10 nm to 10 µm, as a common size for lithium lanthanum titanate (LLTO) to be manufactured in is between 1 µm and 2 µm, as disclosed by Sigma-Aldrich.
Thus, upon the above selection, all of the limitations of Claim 15 are met.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0309860 A1) as modified by Kim et al. (US 2020/0153067 A1) and Albano et al. (US 2020/0373552 A1), as applied to Claims 1 and 11 above, and further in view of Shi et al. (US 2017/0025658 A1).
In Regards to Claim 7 (Dependent Upon Claim 1):
Huang as modified by Kim and Albano discloses the separator of Claim 1 as set forth above. 
Huang is deficient in disclosing that the cathode-compatible material (positive electrode, 16) and the anode-compatible material (negative electrode, 14) may have a thickness of about 100 nm to about 20 µm.
Shi discloses a separator (separator system) for a lithium-ion battery comprising: a porous polymeric separator body (polymeric microporous film) having an anode side and a cathode side (Figure 11, [0009, 0011]). Shi further discloses a cathode-compatible material (ceramic coating) applied to the cathode side, wherein the cathode-compatible material (ceramic coating) may comprise a polymeric binder and lithium superionic conductor (LISICON) particles (Figure 11, [0138]). Shi further discloses an anode-compatible material (ceramic coating) applied to the anode side (Figure 11, [0138]). Shi further discloses that the cathode-compatible material (ceramic coating) and the anode-compatible material (ceramic coating) may have a thickness of 0.5-10 µm [0138].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for a thickness of the cathode-compatible material and the anode-compatible material of Huang, a thickness of 0.5 µm to 10 µm, as it is known in the art as a suitable thickness of a material which is disposed on either side of a porous polymeric separator in a lithium ion battery, as taught by Shi. By doing so, all of the limitations of Claim 7 are met.
In Regards to Claim 16 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. 
Huang is deficient in disclosing that the cathode-compatible material (positive electrode, 16) and the anode-compatible material (negative electrode, 14) may have a thickness of about 100 nm to about 20 µm.
Shi discloses a separator (separator system) for a lithium-ion battery comprising: a porous polymeric separator body (polymeric microporous film) having an anode side and a cathode side (Figure 11, [0009, 0011]). Shi further discloses a cathode-compatible material (ceramic coating) applied to the cathode side, wherein the cathode-compatible material (ceramic coating) may comprise a polymeric binder and lithium superionic conductor (LISICON) particles (Figure 11, [0138]). Shi further discloses an anode-compatible material (ceramic coating) applied to the anode side (Figure 11, [0138]). Shi further discloses that the cathode-compatible material (ceramic coating) and the anode-compatible material (ceramic coating) may have a thickness of 0.5-10 µm [0138].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for a thickness of the cathode-compatible material and the anode-compatible material of Huang, a thickness of 0.5 µm to 10 µm, as it is known in the art as a suitable thickness of a material which is disposed on either side of a porous polymeric separator in a lithium ion battery, as taught by Shi. By doing so, all of the limitations of Claim 16 are met.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0309860 A1) as modified by Kim et al. (US 2020/0153067 A1) and Albano et al. (US 2020/0373552 A1), as applied to Claim 11 above, and further in view of Nishi et al. (US 20150037620A1).
In Regards to Claim 18 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. 
	Huang is deficient in disclosing that the cathode active material may be LiNixCoyMnzO2 wherein 0.33<x<0.85, 0.05<y<0.33, 0.05<z<0.33, and x+y+z=1.
Nishi discloses a lithium secondary battery having an anode, cathode, separator, and electrolyte (Figure 2, [0010-0013]). Nishi further discloses that the cathode may comprise as the active material, LiNi0.5Co0.2Mn0.3O2 (Table 5, [0419]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode active material of Shi, LiNi0.5Co0.2Mn0.3O2, as it is a known cathode active material for use in a lithium secondary battery, as taught by Nishi. By doing so, all of the limitations of Claim 18 have been met.


In Regards to Claim 19 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. 
	Huang is deficient in disclosing that the cathode active material may be Li1.2Mn0.525Ni0.175C00.1O2.
Nishi discloses a lithium secondary battery having an anode, cathode, separator, and electrolyte (Figure 2, [0010-0013]). Nishi further discloses that the cathode may comprise as the active material, Li1.2Mn0.525Ni0.175Co0.1O2 (Table 5, [0419]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode active material of Shi, Li1.2Mn0.525Ni0.175Co0.1O2, as it is a known cathode active material for use in a lithium secondary battery, as taught by Nishi. By doing so, all of the limitations of Claim 19 have been met.
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0309860 A1) as modified by Kim et al. (US 2020/0153067 A1) and Albano et al. (US 2020/0373552 A1), as applied to Claim 11 above, and further in view of Lee et al. (US 20190088950A1).
In Regards to Claim 20 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. 
Huang is deficient in disclosing that the cathode active material may be LiNiaCobMncAldO2 wherein 0.33<a<0.9, 0.05<b<0.33, 0.05<c<0.33, 0.01<d<0.02, a+b+c+d=1.
Lee discloses a cathode for a lithium secondary battery, wherein the cathode comprises for the cathode active material, LiNiaCobMncAl-dO2 wherein 0<a<1, 0<b<1, 0<c<1, 0<d<1, and a+b+c+d=1 [0020, 0037]. 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode active material of Shi, LiNiaCobMncAl-dO2 (wherein 0<a<1, 0<b<1, 0<c<1, 0<d<1, and a+b+c+d=1), as it is a known cathode active material for use in a lithium secondary battery, as taught by Lee. 
It would be appreciated by the skilled artisan that there are many compositional embodiments of this species which would additionally meet the requirements of LiNiaCobMncAldO2 wherein 0.33<a<0.9, 0.05<b<0.33, 0.05<c<0.33, 0.01<d<0.02, and a+b+c+d=1. Thus, by making the above modification, all of the limitations of Claim 20 have been met.
Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0309860 A1) as modified by Kim et al. (US 2020/0153067 A1) and Albano et al. (US 2020/0373552 A1), as applied to Claim 11 above, and further in view of Chen (US 2020/0136176 A1), Durstock et al. (US 11,456,456 B2), and Lee et al. (US 10,115,950 B2).
In Regards to Claim 21 (Dependent Upon Claim 11):
Huang as modified by Kim and Albano discloses the separator of Claim 11 as set forth above. Huang further discloses that the separator body (thin-film polymer separator) has a final thickness of about 20 µm to about 50 µm [0024]. Huang further discloses that the separator body has a porosity (void volume) between 20% to 80% [0022].
Though Huang does not explicitly disclose that the thickness of the separator is 16 µm, one of ordinary skill in the art at the time of the filing of the invention would find obvious to select for a thickness of the separator body, a thickness of 16 µm, as it is only 4 µm different than the lower bound of “about 20 µm”.
Huang is deficient in disclosing that 1) the LLZO particles have an average particle diameter of 10 µm, 2) that the LLTO particles have an average particle diameter of 10 µm, and 3) that each of the cathode-compatible material and the anode-compatible material have a thickness of 20 µm.
	Regarding 1), Chen discloses a method of making solid electrolyte particles which may include LLZO particles [0012]. Chen further discloses that the LLZO particles may be a size from about 10 to several hundred µm [0015].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to select LLZO particles having a size of 10 µm for the LLZO particles of Huang, as it is known in the art to be a suitable particle size of LLZO particles in a battery, as taught by Chen. By doing so, the limitation of Claim 21 requiring that the LLZO particles have an average particle diameter of 10 µm, is met.
	Regarding 2), Durstock discloses a composite electrolyte which comprises a ceramic filler (p.66, Col.3, line 50- Col.4, line 5). Durstock further discloses that the ceramic filler may be LLTO, and that the LLTO particles may have a maximum dimension (particle size) of between 10 nm and 100 µm (p.71, Col.13, line 64- Col.14, line 8, and Claim 2). 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the size of the LLTO particles of modified Huang, between 10 nm and 100 µm, as it is a known range of sizes useful in a battery, as taught by Durstock.
	Regarding 3), Lee discloses a separator for a lithium ion battery, wherein the separator comprises a porous polymer substrate wherein a porous coating layer is applied thereon (p.2, Col.2, lines 32-41, and p.3, Col.3, lines 11-21). Lee further discloses that the porous coating layer may be applied in a thickness of between 1 µm and 100 µm (p.3, Col.3, lines 11-47).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of the cathode-compatible material and the anode-compatible material of Huang, a thickness between 1 µm and 100 µm, as it is known as a useful range of thicknesses for layers disposed on the surface of a separator in a lithium ion battery, as taught by Lee. By doing so, all of the limitations of Claim 21 are met.
Response to Arguments
Applicant’s arguments, filed 08/22/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Huang (US 2012/0309860 A1), Kim et al. (US 2020/0153067 A1), Albano et al. (US 2020/0373552 A1), Ansari et al. (US 2019/0348658 A1), Ledwoch et al. (US 2018/0287134 A1), Sigma-Aldrich (Lithium lanthanum titanate (LLTO) Specification Page), Shi et al. (US 2017/0025658 A1), Nishi et al. (US 20150037620A1), Lee et al. (US 20190088950A1), Chen (US 2020/0136176 A1), Durstock et al. (US 11,456,456 B2), and Lee et al. (US 10,115,950 B2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724